department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number number release date uil uil uil uil dollar_figure date dear ------------ ruling on the proper treatment of contributions of business holdings by a disqualified_person which ultimately results in a combined ownership in excess of the permitted holdings under sec_4943 of the internal_revenue_code employer_identification_number contact number this is in response to a letter from a’s authorized representative who has requested a the information submitted shows that on date a was recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and is a private_foundation within the meaning of sec_509 b and c are both founding and current directors of a they serve as uncompensated foundation managers due to their status as class one directors they will be substantial if not sole contributors to a b and c wish to contribute -- to --- percent of their interests in two partnerships to a c both d and e derive more than --- of their gross incomes from passive sources eg owns a --- percent interest in d b and c each own a ------ interest in e interest_income dividend income gain from sale of marketable equity securities and investment land and rental income sec_4943 of the code imposes on excess holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4943 defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings business_enterprise which is not incorporated shall be determined under regulations prescribed by the secretary such regulations shall be consistent in principle with paragraphs and except that a in the case of a partnership or joint_venture profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock b in the case of a proprietorship there shall be no permitted holdings and c in any other case beneficial_interest shall be substituted for voting_stock sec_4943 states that the term business_enterprise does not include a a functionally_related_business as defined in sec_4942 or b a trade_or_business at least percent of the gross_income of which is derived from passive sources to the foundation sec_4946 defines disqualified_person as including a substantial_contributor sec_4943 states that the permitted holdings of a private_foundation in any sec_4946 defines substantial_contributor as a person described in section sec_507 defines substantial_contributor in part as a person who contributed an aggregate amount of more than dollar_figure if it is more than percent of the annual total contributions further any person who is a substantial_contributor on any date shall remain a substantial_contributor for all subsequent periods d foundation sec_4946 defines foundation_manager as a disqualified_person sec_4946 defines foundation_manager as including an officer or director of the sec_4946 defines a disqualified_person as an owner of more than of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated rated enterprise which is a substantial_contributor to the foundation sec_4946 defines a disqualified_person as a member_of_the_family of any individual described in subparagraph a b or c sec_4946 f and g defines a disqualified_person as a corporation a partnership or trust in which a persons described in subparagraph a b c or d holds more than percent of the voting power profit interests or beneficial_interest a has requested a ruling stating that the acceptance of the partnership interests from disqualified parties will not cause a to be subject_to the excess_business_holdings_excise_tax imposed by sec_4943 of the code due to the passive nature of gross_income received by each partnership b and c are disqualified persons with respect to a by serving as foundation managers and due to their roles as substantial if not sole contributors to a b and c wish to initially fund a with the donation of partial_interests in d and e the contribution of these partnership interests will result in combined business holdings in excess of the percent limit imposed by sec_4943 of the code however the gross_income of both partnerships is derived from passive sources eg interest_income dividend income gain from the sale of marketable equity securities and investment land and rental income thus the partnership interests will be excluded from the calculation of excess business holding in light of the definition of a business_enterprise as provided in sec_4943 of the code the definition excludes a trade_or_business at least percent of the gross_income of which is derived from passive sources as being considered a business_enterprise accordingly we rule that the acceptance by a of the partnership interests from disqualified parties will not cause a to be subject_to the excess_business_holdings_excise_tax imposed by sec_4943 of the code due to the passive nature of gross_income received by each partnership this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to foundation’s authorized representative a copy of this letter should be kept in foundation’s permanent records if there are any questions about this ruling please contact the person whose name and telephone are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
